Citation Nr: 1600604	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for thyroid disorder, claimed as Graves' disease.

3.  Entitlement to a compensable disability rating for status-post left 7th and 8th ribs fracture with residual pain and bone deformity.

4.  Entitlement to a compensable disability rating for residuals of left 7th and 8th ribs fractures.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in September 2014.

In April 2015, the Board reopened previously denied claims of service connection for a left shoulder disability and hyperthyroidism.  At that time, the Board also remanded the case for further development.  On remand, the claim of service connection for a left shoulder disability was granted; thus, this issue is no longer before the Board as it was granted in full.

With regards to the Veteran's ribs disability, this appeal originally pertained to his service-connected status-post left 7th and 8th ribs fracture with residual pain and bone deformity, which was rated as a musculoskeletal disability pursuant to Diagnostic Code (DC) 5297.  38 C.F.R. § 4.71a.  In accordance with the April 2015 remand directives, this disability was reevaluated in June 2015 to determine its current level of severity.  That VA examiner identified the Veteran's residuals from his ribs fracture to be a disability of muscle group XXI and, as a result of that evaluation, the RO granted service connection for a new disability named residuals of left 7th and 8th ribs fractures.  The new disability was assigned a zero percent rating pursuant to DC 5321, a DC that pertains specifically to muscle group disabilities.  The Veteran responded by filing a timely notice of disagreement with that evaluation.  This muscle group disability is therefore in appellate status but a statement of the case (SOC) has not yet been issued.  As this disability has been separately appealed, the Board will maintain the bifurcation and it will be discussed in the REMAND portion of the opinion below.  

In December 2015, the Veteran submitted additional evidence.  Previously, in August 2015, the Veteran's representative indicated that initial RO review would be waived for any additional evidence that would be submitted.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea was not incurred in and is not otherwise related to his active military service.

2.  The Veteran's hypothyroidism had its onset during his active military service.

3.  The Veteran's musculoskeletal ribs disability is manifested by pain, painful motion, tenderness, bony deformity, and functional impairments on movement.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 11101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for a 10 percent rating, but no higher, for service-connected status-post 7th and 8th ribs fracture with residual pain and bony deformity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40-4.71a, Diagnostic Code 5297 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in June 2010 and June 2015, the most recent one pursuant to the Board's April 2015 remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Service Connection Claims

A.  Legal Framework

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Presumptive service connection is available for diseases which the Secretary of VA has deemed to be "chronic."  38 C.F.R. § 3.307(a).  No condition other than one listed in § 3.309(a) will be considered chronic.  Where there is a chronic disease shown, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The disease must have become manifest to a degree of 10 percent of more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  See also 38 U.S.C.A. §§ 1101, 1112.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.


B.  Analysis

The Veteran seeks service connection for obstructive sleep apnea and for hyperthyroidism, claimed as Graves' disease.  For the reasons that follow, the Board finds that service connection for obstructive sleep apnea is not warranted and that service connection for hypothyroidism is warranted.

Sleep Apnea

The Board finds that service connection for obstructive sleep apnea is not warranted because there lacks a nexus between the Veteran's current disability and his active military service.

In reviewing the record, the Board does find that the Veteran has a current diagnosis of obstructive sleep apnea.  See June 2015 VA Examination Report; January 2003 Sleep Study.  Therefore, the first element of service connection, that there exists a current disability, is met.

The Veteran has alleged that his obstructive sleep apnea is related to exposure to various environmental hazards during his active military service.  See September 2014 Board Hearing Transcript.  Such hazards include exposure to smoke, fires, kerosene fumes, and paint fumes.  Id.  The Board finds that the Veteran's recollection of events, as it relates to exposure to these environmental hazards, is consistent with the circumstances of his service and his military personnel records.  Thus, the second element of service connection, the existence of an in-service incurrence, is also met.

It is the third element of service connection, that there exists a nexus between the current disability and the in-service incurrence, that is missing and not sufficiently shown by the evidence.  With regards to this element of service connection, it may be shown by medical evidence or, in some cases, lay evidence on its own is sufficient.  Here, the evidence relating to a nexus consists of a June 2015 VA medical opinion provided in conjunction with an examination, treatise evidence relating to exposure to various chemicals, and the Veteran and his spouse's statements.

The June 2015 VA examiner opined that the current obstructive sleep apnea was less likely than not incurred during service or otherwise related to the exposure to environmental hazards.  Presuming that exposure to those hazards did occur, the examiner reasoned that the disability of obstructive sleep apnea is caused by the relaxation of throat muscles during sleep and there is no medical evidence that supports exposure to chemicals alters the physical anatomy of throat muscles.  The examiner additionally noted that there were no signs or symptoms relating to obstructive sleep apnea noted in the Veteran's service treatment records and that the disability was not diagnosed until 2003; the Board notes that this diagnosis occurred approximately 33 years after the Veteran's service.

The Board finds this opinion to be persuasive as the examiner considered the medical literature pertaining to the disability, as well as the Veteran's disability history.  The Board acknowledges that the Veteran and his spouse have nonetheless alleged that the disability is, in fact, the result of exposure to the above named environmental hazards; however, neither person has the medical training or expertise to reach such an etiological conclusion given the medical complexity of this specific case.  Thus, the Board finds that they are not competent to provide this nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board has also considered the treatise evidence submitted that shows the ill effects of exposure to various chemicals; however, this evidence does not support that exposure to these chemicals would alter the physical anatomy of the throat muscles, does not show that exposure to such chemicals may result in sleep apnea, and, most importantly, it does not indicate that the Veteran's sleep apnea was the result of such exposure.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's exposure to environmental hazards, or any other event or injury in service, is related to his current obstructive sleep apnea.  There is no doubt to resolve and the third element of service connection is not met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

All three elements of service connection have not been met.  Service connection for obstructive sleep apnea is not warranted.

Hypothyroidism

The Board finds that service connection for hypothyroidism is warranted.

There is conflicting evidence on the specific diagnosis of the Veteran's thyroid disorder be it Graves' disease, hyperthyroidism or hypothyroidism.  In reviewing the record, the Board does find that the Veteran has a current diagnosis of hypothyroidism.  See June 2015 VA Examination Report.  Therefore, the first element of service connection, that there exists a current disability, is met and the best characterization based on the evidence is hypothyroidism.

The Veteran has alleged that his thyroid problems began in service.  See September 2014 Board Hearing Transcript.  In support of his claim, the Veteran has highlighted his in-service symptoms of itchy eyes and dry skin and the fact that he lost weight and was hospitalized for Graves' disease shortly after discharge from active service.  Id.  The Board notes that these symptoms and the hospitalization are confirmed by his service treatment records and his post-service treatment records, and that the hospitalization occurred in August 1971, approximately two years after his discharge from active service.

The Veteran has more recently received treatment for his thyroid problems at VA medical facilities.  In a June 2011 Endocrinology Consult Report, his treating physician wrote that the Veteran has been euthyroid for many years and then progressively became hypothyroid.  The physician noted that the Veteran had dry scratchy eyes for more than five months during active military service, which at the time was attributed to exposure to paints and solvents used during duty; however, after the Veteran's hospitalization for Graves' disease this symptom recurred.  Therefore, the physician opined that in retrospect this symptom could well have represented Graves' disease exophthalmos.

The Veteran additionally underwent a June 2015 VA examination to determine the nature and etiology of his thyroid condition.  The VA examiner opined that the Veteran's current hypothyroidism was less likely than not incurred in or otherwise related to his active military service.  The examiner reasoned that hospitalization records clearly showed the Veteran's symptoms relating to Graves' disease manifested in about 1970, after the Veteran's discharge from service.  The examiner also addressed the June 2011 opinion that the dry eyes may have been prodromal to Graves' disease and stated that clinic notes showed them to be related to exposure to paint and solvents and that they continued despite Graves' disease treatment.

In assessing this evidence, the Board notes that the Veteran's thyroid problems are considered "Endocrinopathies" and are therefore considered chronic diseases pursuant to § 3.309(a).  Without reaching a determination as to whether the Veteran's dry eyes may have been prodromal to the onset of Graves' disease, the Board notes that the June 2015 VA examiner found that the Veteran's symptoms relating to Graves' disease began in 1970, which would be within a year of the Veteran's discharge from active service.  The Board finds this opinion persuasive given the hospitalization that occurred shortly thereafter.

As there is no evidence to the contrary, the Board will therefore resolve reasonable doubt in favor of the Veteran and find that his thyroid disorder did manifest to a degree of 10 percent or more within a year of discharge from active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a).  The Board also finds that there is no evidence of an intercurrent cause for this disability.  38 C.F.R. § 3.307(b).

Accordingly, the Board concludes that the Veteran has a current chronic disease within the meaning of § 3.309(a) and that the disability manifest to a degree of 10 percent or more within a year of discharge from active service without any intercurrent causes.  The elements of presumptive service connection have been met.  Service connection for hypothyroidism is warranted.


III.  Increased Rating

A.  Disability Ratings, in General

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the Veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

B.  Evaluation of Ribs Disabilities

The Veteran's status post 7th and 8th ribs fracture with residual pain and bone deformity is rated as noncompensable pursuant to DC 5297.  38 C.F.R. § 4.71a.

Under DC 5297, a 10 percent rating is warranted for removal of one rib or the resection of two or more ribs without regeneration.  A 20 percent rating is warranted for the removal of two ribs.  The DC also provides higher ratings where more ribs have been removed.

In every instance where the ratings schedule does not provide a zero percent evaluation for a particular DC, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.71a.

C.  Analysis

The Veteran seeks a compensable disability rating for his service-connected status-post 7th and 8th ribs fracture with residual pain and bone deformity.  For the reasons that follow, the Board finds that a 10 percent rating is warranted.

From that outset, the Board notes that the Veteran has no history of rib removal or resection.  Thus, the Veteran's disability does not meet the listed criteria for a compensable rating pursuant to DC 5297.  38 C.F.R. § 4.71a.  However, the Board also notes that the Veteran's healed ribs fracture is not without residuals.  The Veteran reports constant pain on the left chest wall.  See June 2010 VA Examination Report.  The pain travels to side, shoulder, and shoulder blade of the left side.  He describes the pain as aching, sharp, sticking, and cramping, and he assesses the pain to be at an eight out of ten point scale.  It can be exacerbated by physical activity or weather and it is relieved by rest and various over-the-counter medications.  During pain he can work through the constant discomfort; however he has limited mobility with regard to being able to bend over.  On days when it is cold or clammy the Veteran has constant aching in the rib cage area and he cannot drive because of cramping.  Examination of the ribs also revealed a bony prominence (described during the September 2014 Board hearing as "a knot the size of a golf ball") with tenderness in the left 7th and 8th ribs.  X-ray findings were normal.  See June 2010 VA Examination Report.  The Veteran's spouse has also noted that the disability causes breathing problems upon physical activity such as performing chores.  See September 2014 Board Hearing Transcript.  

A more recent June 2015 VA examination report also noted that the Veteran experiences a muscle spasm/pinched nerve feeling that occurs one to two times a month and resolves momentarily.  The Board notes that this specific symptom was noted in the context of a muscle group XXI disability, for which the Veteran is service connected, and a claim for an increased rating for that disability is being remanded to the RO.  Thus, that symptom is not attributed to the service-connected status-post 7th and 8th ribs fracture with residual pain and bony deformity.

While the Veteran's residuals of, generally, pain, painful motion, tenderness, a bony deformity, and resulting functional impairments on movement are not specifically addressed in DC 5297, as noted above, this DC is used to evaluate what is considered a musculoskeletal disability.  Section 4.40 states that a disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance, and in evaluating such a disability these defects must be taken into consideration.  Further, painful motion is entitled to at least the minimum compensable rating for a joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

While the ribs are not considered a joint in the traditional sense, the Board finds no reason why, under the facts of this case, the rationale underlying the regulations and case law pertaining to rating joints is also not applicable to the Veteran's disability.  In reaching this determination, the Board notes that both the Veteran's disability and the case law and regulations pertaining to the joints relate to disabilities of the musculoskeletal system.  See 38 C.F.R. Part 4, Subpart B.

Accordingly, the Board finds that the Veteran's residuals of pain, painful motion, tenderness, a bony deformity, and his functional impairments that result from these symptoms more nearly approximate resection of one rib, corresponding to a 10 percent rating, the minimum compensable rating, pursuant to DC 5297.  38 C.F.R. § 4.71a; Burton, 25 Vet. App. at 3-5; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 39-42.

A higher 20 percent rating is available for removal of two ribs; however, in this case, the Board has considered all of the Veteran's current symptoms and functional impairments and found that they more nearly approximate the resection of two ribs.  All reasonable doubt was resolved in the Veteran's favor in reaching this determination.  38 C.F.R. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The evidence does not show that the Veteran has had two ribs removed, and his disability would have to manifest in greater severity and functional impairment in order for the Board to find that such criteria have been approximated.  There is no remaining doubt to resolve; the Veteran's service-connected status-post 7th and 8th ribs fracture with residual pain and bony deformity do not more nearly approximate the removal of two ribs, corresponding to a 20 percent rating pursuant to DC 5297.  

The Board has also considered whether referral for an extraschedular evaluation is warranted.  38 C.F.R. § 3.321(b).  In this case, however, the Veteran's disability has shown to manifest in pain, painful motion, tenderness, a bony deformity, and various functional impairments on movement.  While these symptoms and effects are not specifically listed in the criteria of DC 5297, they are and have been considered in this evaluation of a musculoskeletal disability.  See DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 39-42.  Thus, the Board finds that this Veteran's disability picture is contemplated by the rating schedule, both individually and when considered in aggregate with his other service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The assigned schedular evaluation of service-connected status-post 7th and 8th ribs fracture with residual pain and bone deformity is adequate.  Therefore, referral for extraschedular consideration is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In conclusion, all reasonable doubt has been resolved in the Veteran's favor; the Veteran's service-connected status-post 7th and 8th ribs fracture with residual pain and bony deformity more nearly approximates a 10 percent rating, but no higher, pursuant to DC 5279.


ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for hypothyroidism is granted.

A 10 percent rating, but no higher, for status-post 7th and 8th ribs fracture with residual pain and bony deformity is granted.


REMAND

The Veteran additionally seeks a compensable rating for his service-connected residuals of left 7th and 8th ribs fracture.  Service connection for this disability was granted in a July 2015 rating decision, and the Veteran filed a timely notice of disagreement with this initial evaluation in August 2015.  A SOC has not yet been issued.  A remand of this claim is required for the issuance of a SOC.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue is REMANDED for the following action:

Issue a SOC for the issue of entitlement to an initial compensable rating for service-connected residuals of left 7th and 8th ribs fracture, which has been rated pursuant to DC 5321.  This issuance should include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal of this issue.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


